Citation Nr: 0413745	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right hip injury, to include arthritis, 
and, if so, whether service connection is warranted.

2. Entitlement to service connection for arthritis of the 
left hip.

3. Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2000 by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in January 1986 denied 
the veteran's claim of entitlement to service connection for 
a right hip injury.  The veteran did not appeal that decision 
to the Board and, consequently, the decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).  A rating decision in 
November 1989 found that new and material evidence had not 
been received to reopen the claim.  Thereafter, the veteran 
submitted additional evidence in another attempt to reopen 
his claim, and the current appeal on that issue ensued.  The 
Board, therefore, finds that the issues currently on appeal 
are as stated on the first page of this decision.


FINDINGS OF FACT

1.  A rating decision in November 1989 found that new and 
material evidence had not been received to reopen a claim for 
service connection for residuals of a right hip injury.

2.  Evidence added to the record since November 1989 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a right hip injury, to include arthritis.

3. There is no medical evidence showing that arthritis of the 
hips or knees was present in service or within one year of 
separation from service.

4.  There is no competent medical evidence relating current 
arthritis of the hips and knees to the veteran's active 
service or to the year following his separation from service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a right hip 
injury, to include arthritis.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Arthritis of the hips and knees was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   For the reasons noted below, the 
Board finds that VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to the duty to notify, the Board notes that, in a 
September 2001 VCAA notice letter, the RO notified the 
veteran of the elements of a successful service connection 
claim and of the evidence which VA had obtained and the 
evidence which the veteran was expected to obtain or to 
identify.  Specifically, the RO's September 2001 letter 
notified the veteran that he should submit or identify 
medical evidence showing a diagnosis of arthritis of the hips 
and knees which is likely related to his military service.  
The RO's September 2001 letter also provided the veteran with 
an 800 telephone number if he had questions or needed 
assistance with his claims.  A statement of the case (SOC) 
which the RO furnished to the veteran in April 2003 notified 
him of the provisions of 38 C.F.R. § 3.159, VA assistance 
with developing claims, with citations to the United States 
Code.  A Decision Review Officer (DRO) conference report in 
November 2003 notified the veteran, who had met with the DRO, 
that VA would arrange for an examination of his hips and 
knees by an orthopedic specialist.   A supplemental statement 
of the case (SSOC) furnished to the veteran in February 2004 
notified him that his claims were being denied because there 
was no medical evidence that arthritis of the hips and knees 
was present in service or within one year of his separation 
from service or was otherwise linked to his active service.  
Through the VCAA notice letter, the SOC, the DRO conference 
report, and the SSOC, VA has fulfilled its duty to notify the 
veteran consistent with the VCAA. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the VCAA notice was not provided prior to the adjudication of 
the veteran's claims in May 2000.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
determination, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  While the Court in 
Pelegrini did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination 
that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, it was sent prior to 
the transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has, in fact, been fully notified of the nature 
of the evidence needed to substantiate his claims, what type 
of evidence he is responsible for submitting, and what 
evidence VA will obtain on his behalf, and, has been afforded 
the opportunity to submit any other evidence he deems 
pertinent to his claims.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's VA outpatient treatment 
records and afforded him a VA orthopedic examination and 
nexus opinion in December 2003.  The veteran and his 
representative have not identified any additionally available 
relevant evidence for consideration in his appeal.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran  regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Arthritis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 



III. Reopening Claim for Service Connection for Residuals of 
Right Hip Injury

The evidence of record at the time of the most recent final 
disallowance of the veteran's claim for service connection 
for residuals of a right hip injury in November 1989 included 
the veteran's original claim for VA compensation, received in 
October 1985, and a report by the National Personnel Records 
Center in November 1985 that the veteran's service medical 
records were "fire-related", that is, presumed to have been 
destroyed in a fire at that facility in July 1973.  The 
evidence of record in November 1989 also included reports of 
VA X-rays and a VA orthopedic examination in December 1985 
and 2 "buddy" statements by a man who had served on active 
duty in the United States Army with the veteran.

The VA X-rays of the veteran's hips in December 1985 showed 
no evidence of any fracture or dislocation.  At the VA 
examination in December 1985, the veteran complained of pain 
in his right hip.  He gave a history of an incident in 
service in which he and other men were ordered to jump out of 
an airplane on Okinawa which was having an engine problem.  
The veteran stated that he was hurt in his legs, right hip, 
and right shoulder when he jumped from the plane.  He 
indicated that he had no operations for his injuries and was 
helped by acupuncture treatments after service.  On 
examination, the veteran walked with a mild limp, favoring 
the right hip.  Hip flexion was to 140 degrees.  The examiner 
stated in his report that he would make a diagnosis after 
obtaining X-rays, but no such diagnosis is of record.

In a statement dated in June 1985, the veteran's fellow 
service member described the incident with the plane on 
Okinawa and stated that it occurred in September 1945.  He 
said that the plane was about 7 feet above the ground when 
he, the veteran, and the others jumped out.  He stated that 
the veteran was injured in the incident.  In a second 
statement, received in October 1989, he stated that, "[The 
veteran] and I were both sore in the hips [after jumping from 
the plane] and it took awhile for my bruises to heal and I 
would say that [the veteran's] were as bad."

The basis of the RO's finding in November 1989 that evidence 
sufficient to reopen the veteran's claim had not been 
received was that there was no medical evidence of any 
treatment for a hip disorder in service or within a 
reasonable period after service.

The additional evidence added to the record since November 
1989 includes a third buddy statement, received in March 
2000, in which the veteran's fellow service member stated 
that years after service he and the veteran talked about the 
incident in which they jumped from the plane and "We both 
had never really gotten over it."

To the extent that the additional buddy statement indicates 
that the veteran had residuals of a right hip injury in 
service years after service, the statement, which is new, has 
some probative value and, therefore, warrants reopening the 
veteran's claim for service connection for residuals of a 
right hip injury, to include arthritis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard, 
supra, the Court held that before the Board can address a 
question that has not been decided by the RO, it must 
determine whether the veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the veteran is prejudiced thereby.  In the 
instant case, the Board finds that the veteran will not be 
prejudiced by the Board proceeding to adjudicate the issue of 
entitlement to service connection for residuals of a right 
hip injury on a de novo basis.  The Board observes that the 
RO developed and adjudicated the claim on the merits without 
regard to the legal criteria governing the reopening of 
claims, and the veteran has been notified of all applicable 
laws and regulations pertaining to service connection, and 
VA's duty to assist.  In addition, the veteran has been given 
multiple opportunities to submit evidence and argument on the 
merits of the issue, which he has done, and the RO has fully 
addressed these arguments.  Under these circumstances, the 
Board may proceed to adjudicate this claim without prejudice 
to the veteran.



IV. Service Connection for Arthritis of Hips and Knees

VA X-rays in December 1987 showed minimal degenerative 
changes in the hip and knee joints.

A VA treatment record in August 1999 noted that the veteran 
had osteoarthritis of the knee.

In March 1992, at a VA outpatient clinic, the veteran was 
seen for left knee pain.  The impression was chondromalacia 
of the patellofemoral joint of the left knee.

In November 2000, a private physician reported that he was 
treating the veteran for degenerative joint disease of the 
right ankle and right knee.

At a VA orthopedic examination in December 2003, the 
veteran's history of sore hips and knees after jumping from 
the plane on Okinawa in 1945 was noted.  The veteran stated 
that, after separation from  service, he saw a doctor in 1946 
who prescribed Anacin and hot baths.  A clinical examination 
and X-rays resulted in diagnoses of osteoarthritis of the 
bilateral knee joints and no major arthritic change of the 
hip joints.  The examiner stated an opinion that the 
veteran's knee joint arthritis and any early arthritic change 
in the hip joint were probably related to his age  and that 
it was less likely than not that his problems were related to 
injuries on active duty.

The Board notes that there is no medical evidence of record 
that arthritis of the hips and knees was present in service 
or within one year of separation from service and there is no 
competent medical evidence linking current hip and knee 
arthritis to the veteran's period of active service.  As 
laymen without medical training or expertise, the veteran and 
his service buddy are not qualified to offer opinions on 
questions of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
their opinions concerning the etiology of the veteran's 
current disabilities are lacking in probative value.  In the 
absence of any competent medical evidence in support of the 
veteran's claims, there is no basis on which service 
connection for arthritis of the hips and knees might be 
granted, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003). 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for residuals of a right 
hip injury, to include arthritis, is reopened; the appeal is 
granted to this extent only.

Service connection for arthritis of the hips and knees is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



